DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 3/31/21, with respect to claims 1-7, 9-17, 19-22 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-7, 9-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the prior art of record does not teach or suggest a display device comprising: a base substrate comprising a display area and a peripheral area; a scan driver disposed on the peripheral area of the base substrate; and a spacer overlapping the scanner driver, wherein the spacer comprises a first spacer and a second spacer which are spaced apart from each other and have different heights, wherein, in a plan view, a first long edge and both short edges of the second spacer are disposed outside edge of the scan driver, and a portion of a second long edge is disposed within a corresponding edge of the scan driver on the scan driver, in combination with the remaining features recited in the claims.
The prior art of Kim (US 2008/0158496 A1 of record) discloses a display device comprising: a base substrate comprising a display area and a peripheral area; a scan driver disposed on the peripheral area of the base substrate; and a spacer overlapping the scanner driver, wherein the spacer comprises a first spacer and a second spacer which are spaced apart from each other (Kim, Figure 10). However, Kim fails to disclose that the spacers have different heights, wherein, in a plan view, a first long edge and both short edges of the second spacer are disposed outside edge of the scan driver, and a portion of a second long edge is disposed within a corresponding edge of the scan driver on the scan driver. The prior art of Shim (US 2017/0010496 A1 of record) discloses a display device comprising two spacers with different heights (Shim, Figures 2-4, first spacer 194, second spacer 192). Shim also fails to disclose that in a plan view, a first long edge and both short edges of the second spacer are disposed outside edge of the scan driver, and a portion of a second long edge is disposed within a corresponding edge of the scan driver on the scan driver. Kimura (US 2006/0192915 A1 of record) discloses a concept of having spacers overlap with the scan driver. However, Kimura only discloses a layout comprising a complete overlap of the scan driver and the spacer (Kimura, Figure 3) or a layout having the scan driver and the spacer abut one another, where the spacer surrounds the driver (Kimura, Figure 4). Kimura fails to disclose a partial overlap between the spacer and the scan driver. Further, there is no motivation to have a partial overlap of the scan driver and the spacer based on the disclosures of Kim, Shim, and Kimura.
Therefore, Claims 1 and 14 are allowed. Claims 2-7, 9-13, 15-17, and 19-22 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871